NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUL 30 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

KORY GARVER, as the natural father and           No. 11-18015
legal guardian of Amie Garver, a minor,
                                                 D.C. No. 3:09-cv-00463-LRH-
              Plaintiff - Appellee,              WGC

  v.
                                                 MEMORANDUM*
JULIE BRANDT, individually and in her
capacity as social worker for Washoe
County; DENA NEGRON, individually
and in her capacity as social worker for
Washoe County,

              Defendants - Appellants,

  And

WASHOE COUNTY, a political
subdivision of the State of Nevada;
SHOSHONE TRIBAL POLICE
DEPARTMENT; DOES, 1-10,

              Defendants.


                   Appeal from the United States District Court
                            for the District of Nevada
                    Larry R. Hicks, District Judge, Presiding


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                        Argued and Submitted March 3, 2014
                               Pasadena, California

Before: BYBEE and BEA, Circuit Judges, and RESTANI, Judge.**

      Defendants-Appellants Julie Brandt and Dena Negron appeal the district

court’s order denying their motion for summary judgment. Because we lack

jurisdiction, we dismiss the appeal.

      Plaintiffs-Appellees Kory Garver and A.G. filed this 42 U.S.C. § 1983

action alleging that Brandt and Negron violated their Fourth and Fourteenth

Amendment rights. Brandt and Negron moved for summary judgment on the basis

of qualified immunity. The district court denied the motion because it determined

that “[g]enuine issues of material fact remain regarding what information was

actually . . . received by Brandt and Negron. A jury’s resolution of such disputed

facts is critical to determining whether Brandt and Negron violated the Fourth and

Fourteenth Amendment rights of [A.G.] and Kory Garver and the reasonableness

of their belief in the legality of their conduct.”

      We lack jurisdiction to review the district court’s decision because “a

defendant, entitled to invoke a qualified immunity defense, may not appeal a



       **
             The Honorable Jane A. Restani, Judge for the U.S. Court of
International Trade, sitting by designation.

                                            2
district court’s summary judgment order insofar as that order determines whether

or not the pretrial record sets forth a ‘genuine’ issue of fact for trial.” Johnson v.

Jones, 515 U.S. 304, 319–20 (1995). It is true that “summary judgment

determinations are appealable when they resolve a dispute concerning an ‘abstract

issu[e] of law’ relating to qualified immunity—typically, the issue whether the

federal right allegedly infringed was ‘clearly established[.]’” Behrens v. Pelletier,

516 U.S. 299, 313 (1996) (alteration in original) (internal citations omitted). But,

as the district court noted, we have already held that the contours of the rights at

issue in this case are clearly established. See Rogers v. Cnty. of San Joaquin, 487

F.3d 1288, 1297 (9th Cir. 2007) (“The law was clearly established [in 2001] that a

child could not be removed from the home without prior judicial authorization

absent evidence of imminent danger of serious bodily injury and [unless] the scope

of the intrusion is reasonably necessary to avert that specific injury.” (second

alteration in original) (internal quotation marks and citations omitted)).

      Rather than resolving an abstract question of law, the district court

determined that there are genuine issues of material fact concerning whether

Brandt and Negron had reasonable cause to believe that A.G. would have been

placed in imminent danger of serious bodily injury in the time it would have taken

to obtain a warrant. See id. at 1294 (“Officials, including social workers, who


                                           3
remove a child from [her] home without a warrant must have reasonable cause to

believe that the child is likely to experience serious bodily harm in the time that

would be required to obtain a warrant.”); see also Wallis v. Spencer, 202 F.3d

1126, 1138 (9th Cir. 1999) (“The existence of reasonable cause, and the related

questions, are all questions of fact to be determined by the jury.”). What the social

workers were told by dispatch is a triable issue of fact because what dispatch told

them depends, in part, on what Officer Brannen told dispatch. In this way, the

officer’s report to dispatch is circumstantial evidence of what the social workers

were actually told. We therefore lack jurisdiction to review the district court’s

order denying the defendants’ motion for summary judgment. See Johnson, 515

U.S. at 319–20; see also George v. Morris, 736 F.3d 829, 835 & n.9 (9th Cir.

2013); Robinson v. Prunty, 249 F.3d 862, 866 (9th Cir. 2001); Collins v. Jordan,

110 F.3d 1363, 1370 (9th Cir. 1996). We express no view about whether Brandt

and Negron are entitled to qualified immunity.

      DISMISSED.




                                          4